NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



BO BAIL BONDS, the Surety,                  )
                                            )
              Appellant,                    )
                                            )
v.                                          )      Case No. 2D18-2801
                                            )
COLLIER COUNTY CLERK OF                     )
COURTS,                                     )
                                            )
              Appellee.                     )
                                            )

Opinion filed June 21, 2019.

Appeal from the Circuit Court for Collier
County; Frederick R. Hardt, Judge.

Christopher H. Brown of Brown, Suarez,
Rios & Weinberg, P.A., Fort Myers, for
Appellant.

James D. Molenaar and Marni M. Scuderi,
Naples, for Appellee.


PER CURIAM.


              Affirmed.


LaROSE, C.J., and SILBERMAN and VILLANTI, JJ., Concur.